Citation Nr: 0110013	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-07 355	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fully developed all relevant 
evidence necessary for the equitable disposition of those 
claims.

2.  From September 1998 to August 1999, the veteran's PTSD 
was occasionally manifested by a depressed mood, a flat or 
blunted affect, nightmares, intrusive thoughts and sleep 
disturbances.

3.  Since August 1999, the veteran has not exhibited any 
significant symptomatology associated with his PTSD. 

4.  The veteran's service-connected disabilities are not 
sufficiently severe as to hinder his ability to obtain and 
retain employment.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an 
evaluation in excess of 30 percent for PTSD.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (2000).

2.  The evidence does not satisfy the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096 (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to an evaluation in excess of 30 percent for PTSD 
and to a TDIU.  During the pendency of the veteran's appeal, 
a bill was passed that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

The RO has not developed or considered the veteran's claims 
pursuant to the VCAA.  However, prior to the enactment of the 
VCAA, the RO took action, explained below, that is consistent 
with the notification and assistance provisions of the VCAA.  
The Board thus believes that it may proceed in adjudicating 
these claims without prejudicing the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, since the veteran filed his claim for an increased 
evaluation for PTSD in December 1998, the RO has afforded the 
veteran two VA mental disorders examinations, during which VA 
examiners conducted comprehensive evaluations and prepared 
well-reasoned reports of the evaluations.  Second, the RO has 
notified the veteran of the evidence needed to support his 
claims in multiple letters dated during the pendency of this 
appeal, a statement of the case dated February 2000, and a 
supplemental statement of the case dated May 2000.  Third, 
the RO has obtained and associated with the claims file all 
evidence identified by the veteran as being pertinent to his 
claims.  The Board is unaware of any other outstanding 
evidence that needs to be obtained in support of the 
veteran's claims.  In light of these facts, the Board is 
satisfied that the VA has fulfilled its enhanced duties to 
notify the veteran of the evidence needed to substantiate his 
claims and to assist him in obtaining and fully developing 
all of the facts relevant to those claims.  

I.  PTSD

The veteran claims that his PTSD has become more severe.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted the veteran service connection and assigned 
him a 10 percent evaluation for PTSD in March 1994.  In June 
1999, the RO increased the evaluation assigned the veteran's 
PTSD to 30 percent, effective September 7, 1998, the date he 
was hospitalized for cocaine dependence and a depressive 
disorder.  In August 1999, the RO received the veteran's 
claim for an increased evaluation for PTSD.  The RO denied 
this claim in January 2000, and this appeal ensues from that 
denial.  

The veteran's PTSD is evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2000).  This DC provides that a 30 percent evaluation is 
assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2000).

The veteran had active service from November 1969 to May 
1972.  He was first diagnosed with PTSD during a VA 
examination in January 1994.  On that date, the veteran 
reported nightmares, sleeping problems, occasional crying 
spells, difficulty getting along with his employer, a 
tendency to "go off," loneliness, and a fairly good social 
life.  The examiner noted a depressed affect.

From September 1998 to November 1998, the veteran was 
hospitalized at a VA Medical Center for cocaine dependence 
and a depressive disorder and participated in a dual 
diagnosis program.  During this time frame, he was diagnosed 
with PTSD once and assigned a Global Assessment of 
Functioning (GAF) score of 70 to 80.   In late November 1998, 
the veteran was admitted to a PTSD/substance abuse unit at 
another VA Medical Center's domiciliary.  While there, he 
participated in individual and group counseling, which 
included anger management.  During this time frame, he was 
once noted to have a flat affect, to be inattentive, to have 
unresolved guilt, and to lack insight into his emotions, but 
on other occasions, he was noted to have a stable or happy 
mood, a more relaxed and positive attitude, and more pride in 
his work.   

In February 1999, the veteran underwent a VA examination.  
During this examination, he reported poor sleep, nightmares, 
fatigue, intrusive recollections of Vietnam, recurrent 
feelings of guilt, suicidal ideation (most recently in 
September 1998), a suicide attempt involving a cocaine 
overdose, difficulties with short-term memory, impaired 
concentration, and few social contacts.  He indicated that he 
was still participating in therapy groups and was finding it 
easier to do so.  

The examiner noted that the veteran was fully oriented and 
had a flat affect, a depressed mood, nightmares, intrusive 
recollections, no thought disorder, and no present suicidal 
ideation or intent.  He also indicated that the veteran's 
PTSD symptoms had the greatest impact on his social 
relationships, which were few, because they caused him to 
withdraw.  The examiner explained that the veteran's job 
performance had not been affected much, in part because his 
jobs were generally undemanding.  The examiner assigned the 
veteran a GAF score of 55 and attributed that score to PTSD 
with depression and cocaine abuse.  

The veteran continued to participate in therapy following the 
February 1999 VA examination.  During sessions from March 
1999 to December 1999, the veteran offered concise, open 
feedback and appropriate responses.  Improvement was noted.  
In March 1999, he was once noted to be "lonesome" and 
inattentive and to have unresolved guilt, difficulty 
sleeping, nightmares, minimally intrusive thoughts of war, 
normal speech, a full affect, no thought disorder, and intact 
insight and judgment.  In April 1999, he reported racing 
thoughts that interfered with his sleep, and was noted to be 
attentive and to have an appropriate affect.  In April 1999 
and May 1999, he was noted to be increasingly social with 
peers, to have improved his "ability to self-calm and 
effectively utilize coping strategies," and to do tasks with 
minimal anxiety or frustration. 

In May 1999, he reported loneliness.  He was noted to be 
attentive and more self-confident and to have a blunted 
affect.  From June 1999 to July 1999, it was noted that the 
veteran was attentive and had progressed positively in 
therapy.  In August 1999, an occupational therapist indicated 
that the veteran had no impairment with regard to orientation 
to time, person and place, socialization, assertion, impulse 
control, recall/retention, independence/problem solving, 
motivation, anxiety, and attention to task, and minimal 
deficit with regard to self-esteem and expression of 
feelings.  The same month, the veteran reported that he had 
talked with his daughter for the first time in 14 years.  In 
September 1999, he reported that he and his daughter spoke 
thrice weekly.   

A December 1999 discharge summary from the domiciliary 
reflects that the veteran made excellent progress on all 
treatment goals of the program.  In pertinent part, he 
resolved Vietnam issues, reconciled with his adult children, 
explored vocational alternatives and returned to independent 
living.  During his last three months of treatment, he 
obtained full-time employment as a security guard, opened a 
savings account, and found adequate housing and a sobriety 
support system in the community.  A progress note dated 
January 2000 reflects that the veteran was still living in 
the community and had remained clean for 14 months.

In April 2000, the veteran underwent another VA examination.  
He reported difficulty sleeping, night sweats and 
irritability in public.  He indicated that he recently was 
fired from his job because he had fallen asleep, but had 
since found another job as a security guard.  He denied 
depression, crying spells and suicidal and homicidal ideation 
and indicated that he had been clean for 19 months.  He also 
indicated that he attended group therapy once weekly and took 
no psychotropic medication.  

The examiner noted that the veteran answered all questions 
without difficulty, and had good eye contact, hygiene, 
grooming and a pleasant affect.  He also noted that there was 
no psychomotor retardation, delusional or obsessive thoughts, 
persecutory, schizophrenic, hypochondrial or depressive 
trends, hallucinations, ideas of grandiosity, compulsions, 
phobias or suicidal or homicidal ideation.  He noted that the 
veteran was alert, oriented in three spheres and not confused 
and had good concentration, memory, abstract thinking, 
insight and judgment.  The examiner assigned a GAF score of 
70 and attributed that score to PTSD and sleep apnea 
syndrome.  The examiner explained that the veteran had no 
significant depression and no significant symptomatology of 
PTSD.  He indicated that the veteran's primary complaint was 
sleeping trouble, which was more likely related to his sleep 
apnea syndrome, rather than to his PTSD.  The examiner 
acknowledged that the veteran had PTSD at one time, but 
concluded that PTSD was not a significant concern at that 
time.

Based on all of the evidence of record noted above, the Board 
finds that the veteran's PTSD disability picture more nearly 
approximates the criteria for a 30 percent evaluation, which 
requires an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  From September 1998 to August 1999, the 
veteran occasionally had a depressed mood, a flat or blunted 
affect, nightmares, intrusive thoughts and sleep 
disturbances, symptoms that were attributed not only to his 
PTSD, but also to his substance abuse.  According to a VA 
examiner in February 1999, these symptoms had very little 
affect on the veteran's job performance.  Despite 
participating in numerous therapy sessions during this time 
frame, the veteran also worked part time and attended school.  
In late 1999, he found full-time work as a security guard.  
The veteran subsequently lost this job as a result of falling 
asleep, a problem which a VA examiner in April 2000 indicated 
was unrelated to the veteran's PTSD.  In any event, the 
veteran found another full-time job as a security guard 
shortly after he was fired and there is no indication in the 
record that he has had any difficulty functioning in this 
position.  Since August 1999, the veteran has not exhibited 
any significant symptomatology associated with his PTSD. 

The GAF scores assigned from 1998 to 2000 confirm that the 
veteran's PTSD is not more than 30 percent disabling.  These 
scores include 70 to 80 (1998), 55 (1999), and 70 (2000), of 
which the latter two were attributed not only to the 
veteran's PTSD, but also to other disorders.  According to 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which the VA has adopted at 38 C.F.R. §§ 
4.125, 4.130 (2000), a score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 
score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A score of 71-80 reflects that, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

Certainly, from 1998 to 2000, the veteran did not have 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Rather, 
as previously indicated, he worked and went to school.  In 
addition, he reconciled with his adult children and 
participated appropriately in group therapy.  Moreover, while 
he reported memory impairment and was occasionally shown to 
have a flattened affect, disturbances of mood, and few 
friends, the memory impairment was not objectively confirmed 
and he was never shown to have impaired speech, 
understanding, judgment or thinking, motivation disturbances, 
panic attacks, or difficulty establishing or maintaining work 
relationships.     

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 30 percent for PTSD.  
Therefore, his claim for that benefit must be denied.  

II.  TDIU

The veteran claims that his service-connected disabilities 
render him unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).

The veteran currently is service connected for PTSD, 
evaluated as 30 percent disabling, and scars, outside left 
eye, residuals of fracture orbital floor and rim, left eye, 
evaluated as 0 percent disabling.  A combined disability 
evaluation of 30 percent has been in effect since September 
1998.  For the reasons previously discussed in this decision, 
and because the veteran left eye disability is not shown to 
have worsened since it was last evaluated, the Board is 
satisfied that the veteran's disabilities are correctly 
evaluated for purposes of determining whether unemployability 
exists.  Based on the evidence now of record, the veteran's 
overall disability picture does not entitle him to a combined 
schedular evaluation higher than the one currently in effect.  
In light of the foregoing, the veteran fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service- 
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.


Id.  

In this case, from 1998 to late 1999, the veteran worked part 
time and went to school.  Since late 1999, the veteran has 
been working full time as a security guard.  Although he was 
once fired because he fell asleep on the job, the reason for 
which he was fired was unrelated to any service-connected 
disability.  In any event, thereafter, he quickly found 
substitute full-time employment.  Beyond the veteran's 
statements, there is no evidence that the veteran's service-
connected disabilities are sufficiently severe as to preclude 
him from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim does not 
warrant referral to the VA Director of the Compensation and 
Pension Service, and must be denied.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  

A TDIU is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

